Title: To George Washington from Thomas Mifflin, 8 July 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Philadelphia 8th July 1793

Agreeably to your instructions contained in a letter from the Secretary at War, of the 24th of May last, it may be proper to state, particularly, the proceedings in the case of the Little Sarah, the prize to L’Embuscade, supposed to be equipped and manned in this Port, as a Privateer.
Having instructed the Board of Wardens to be attentive to any appearance of a practice of this kind, the Master Warden on the 22d of June suggested to me his opinion, that the Little Sarah, was fitting out in the same manner as Privateers, and this information I immediately transmitted to you. On the 24th of the same month, the Master Warden made a more particular report on the subject, which was, likewise, submitted to your consideration. As I did not receive any instructions from you, in consequence of these communications, I presumed, that either the case itself was not within the meaning of the letter of the 24th of May; or that the equipments, mentioned in the reports of the Master Warden, did not sufficiently ascertain the fact, that the vessel was intended for a Privateer.
On the 5th instant, however, the Secretary at War represented to me, that since the report of the Master Warden, such indirect information had been received, as would, if founded, render it indisputable, that the Little Sarah was arming and equipping as
 a Cruiser; and intimated a desire that such further and full investigation might be instituted, upon certain enumerated points, as would precisely establish the circumstances relating to the subject. This investigation was accordingly made, with all possible dispatch, and the report of the Master Warden, received on the evening of the 6th, was communicated to the Secretary of State, and the Secretary at War, on the morning of the 7th instant.
From the information which I received late in the night of the 6th instant, I had reason to suspect that the vessel intended to sail on the ensuing day⟨,⟩ and, in order, therefore, to obtain an opportunity for your decision, on the propriety of forcibly detaining her, I directed the Secretary of this Commonwealth to wait upon the Minister of the French Republic, to represent to him the circumstances of the case, and to request, for the sake of preserving peace and harmony, that he would give directions for suspending her departure. But as the Minister would enter into no satisfactory assurance in this respect, I thought it my duty immediately to instruct the Master Warden to prohibit any Pilot from taking charge of the vessel; and I issued orders to the Adjutant General of the Militia to make a draft of 100 hundred men from the Infantry, and 20 men, with two field pieces from the Artillery, with proper officers.
On the morning of the 7th I had an interview with the Secretary of State, who, after a conversation with Mr Genet, reccommended a discontinuance of all hostile arrangements; and appeared to be satisfied that the vessel would not be permitted to sail, till your sentiments on the subject were declared. In pursuance of this advice, I directed the Adjutant General to inform the citizens, who had paraded on the occasion, that their attendance was dispensed with ’till further orders.
I cannot forbear suggesting to your Excellency, at this time, that as the equipments of Privateers and outrages upon the neutrality of the Port, may be made in the stream of the river at a considerable distance from the shores, embarrassments may arise in executing your instructions, contained in the Letters of the Secretary at War, dated the 23d and 24th of May last, for want of some Fort, or Battery, to command the Delaware. If, therefore, it should be thought a national object, and the expence can be borne, by the national Treasury, I will chearfully, under your sanction, undertake to establish a battery upon Mud
 Island, and station a competent party of Militia there. I am, with perfect respect, Sir, Your most Obed. Hble servt

Tho. Mifflin

